Simmons, C. J.
It not appearing that the machinery or appliances furnished to the plaintiff were in any way defective, or that the dangers against which it was alleged that the defendant negligently failed to warn him were such that the plaintiff had.no equal means with the defendant of knowing of them, the grant of a nonsuit was not erroneous.

Judgment'affirmed.


All the Justices concur.

Charles V. Hohenstein and P. W. Meldrim,iox plaintiff,
t O'Connor, O’Bryne & Hartridge and J. B. Anderson, for defendant.